Baktch, C. J.
This is an application, original in this court, of the plaintiff for a writ of certiorari to review the action of the Fourth Judicial District Court, in dismissing an appeal. A writ was issued ex pa/rte, and the matter has been submitted for decision.
Among other things, it appears from the petition that the Chipman Mercantile Company brought an action against the plaintiff herein and James Crooks, before a justice of the peace. After trial, the justice entered judgment against the defendants. Thereupon the plaintiff herein appealed from that judgment to the district court, and the Mercantile Company challenged her standing in that court, by a motion to dismiss, on the ground that the appeal was not taken in time as required by law. The court decided that the motion was well taken, and dismissed the appeal. The case is before us on a demurrer to the petition and a motion to quash, filed by the defendants herein, upon two grounds: “ First, that it appears by the petition that the said court and the said judge have regularly pursued the authority and acted within the jurisdiction thereof. Second, that this court has no jurisdiction to issue the said writ, nor to hear or determine the same. ”
The decisive question presented is whether this court has power to review, on certiora/ri, a decision or judgment of a district court made in a case which was appealed from a justice’s court, where neither the validity nor constitutionality of a statute is involved.
Counsel for the defendants insist that, under the provision of the constitution, the decision of the district *101court, in the present case, was final, and that this court has no jurisdiction to review it. We are inclined to the opinion that this position is well founded.
Section 9, Art. 8, Const, of Utah, so far as material here provides: “Appeals shall also lie from the final judgments of justices of the peace in civil and criminal cases to the district courts on both questions of law and fact, with such limitations and restrictions as shall be provided bj law; and the decision of the district courts on such appeals shall be final, except in cases involving the validity or constitutionality of a statute. ’ ’
The language of this provision is clear and explicit, and there would seem to be little room for interpretation. It says the ‘ ‘ decision of the district courts on such appeals, ’ ’ that is, on appeals from justices of the peace, “shall be final,” unless the validity or constitutionality of a statute is involved. The sovereignty has thus in language which can not be mistaken, denied the right of appeal to the supreme court from the decision of a district court in every case brought in and appealed from a justice’s court, unless a statutory question, under the exception contained in the provision, is involved. The only contingency, then, which will permit a review in this court on appeal in such a case is the statutory question. We so held in Eureka City v. Wilson, 15 Utah, 53, and referring to the reasons which actuated the framers of the constitution in denying the right of appeal in such cases, as the one here under consideration, it was there said: “Under the territorial form of government, appeals were allowed from all final decisions of the district courts to the supreme court, and questions of both law and fact were reviewed; and whether a case was originally brought before a justice of the peace, or in the district court, was immaterial. 1 Comp. Laws Utah, p. 57. This practice made it possi*102ble to appeal any case, no matter how insignificant the amount of the judgment, or how totally without merit the appeal or the cause of the appellant. It had a tendency to encourage profitless litigation, and consume the time of the appellate court without just cause. Such practice was in vogue when the constitution was framed, and we must assume that the framers of that instrument were familiar with current history, and that they had knowledge of the practice and its effect. When, therefore, contrary to the former practice, the framers of the constitution provided that the ‘ decision.of the district courts ’ on appeals from judgments of justices of the peace ‘ shall be final, except in cases involving the validity or constitutionality of a statute,’ their evident object and intention were to obviate the evil to which the practice then existing was subject, and yet provide a way by which statutory and constitutional questions which might arise in such cases could be reviewed by the appellate court.”
What was then said in that case respecting a review by appeal, applies with equal force to this case where the review is sought on certiorari. The framers of the constitution having, therefore, for potent reasons, as appears, changed the former practice by denying a review in such cases by appeal, how can it be contended that they intended to grant practically the same thing by certiorari? Or how can it be successfully contended that this court can do a thing, by the use of the writ, which we are prohibited from doing, by appeal ? Evidently in the case at bar the same object is sought to be accomplished by the use of the writ of review, as would have been accomplished, under the former practice, upon appeal. That object is to secure a reversal of the decision of the lower court. Whether this would be accomplished by certiorari or appeal, the result would be precisely the same. Since, *103therefore, a provision of the fundamental law prohibits the obtaining of a reversal in such a case by appeal, would not this court render that provision a nullity by permitting the same thing to be obtained by certiorari ?
The clause of the constitution under consideration is mandatory and prohibitory by express provision of the same instrument. Sec. 26, Art. 1, Const.
Evidently the intention of the constitution makers was to constitute the district courts the courts of last resort in all cases brought in and appealed from justice’s courts, save such as fall within the exception of the provision above quoted, whether their decision be right or wrong. Therefore a review of a decision of a district court upon an appeal from a justice of the peace, by the writ of cer-tiorari, would violate the positive mandate of the constitution just as effectually as would a review by appeal.
We are aware of no constitutional provision, exactly like the one here under consideration, in the constitution of any other State, nor have we been cited to any. However, a question very like the one herein discussed, has been before the supreme court of the State of Washington, under a constitutional provision somewhat similar to ours. It is found in Sec. 4, Art. 4, Const., Wash., and provides that the supreme court shall have “ appellate jurisdiction in all actions and proceedings, excepting that its appellate jurisdiction shall not extend to civil actions at law for the recovery of money, or personal 'property, when the original amount in controversy, or the value of the property, does not exceed the sum of two hundred dollars ($200), unless the action involves the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute.”
Referring to this provision, in State v. Superior Court, 8 Wash., 271, Mr. Chief Justice Dunbar, speaking for the *104court, said: 1 ‘ But the original amount in controversy in this case does not exceed the sum of two hundred dollars, and the action does not involve the legality of a tax, impost, assessment, toll, municipal fine, or the validity of a statute. Hence, there can be no appeal under the provisions of Sec. 4, Art. 4, of the constitution of the State of Washington, and to allow the relator to obtain a reversal of the judgment through the medium of certiora/i-i, which he could not obtain by appeal, would be to render nugatory the provision of the constitution above quoted.”
This decision was followed in Warner v. Cowie, 15 Wash., 696.
There is nothing to show that the appeal was dismissed arbitrarily or without due consideration, and we must, therefore, in view of the record, assume that the court exercised its best judgment .upon the question whether or not the appeal was taken in time. Nor is this a case where the court had no jurisdiction of the person and subject matter of the suit, or where it appears on the face of the petition that it had no such jurisdiction. Hence having had jurisdiction of the cause, it had jurisdiction for all matters necessary to the final disposition of the case, including that of hearing and determining the motion to dismiss the appeal from the justice of the peace, upon the evidence before it. On this point the supreme court of California, in Buckley v. Superior Court, 96 Cal. 119, speaking through Mr. Justice. G-arroutte, said: “In the matter now before us it is apparent that the court had jurisdiction of the subject matter, and of the persons; all the parties were before the court; the appeal was regularly taken ; and we are at a loss to understand why the court had not the same jurisdiction to hear a motion to dismiss the appeal as it had to proceed to a trial of the cause upon its merits.” History Company v. Light, 97 Cal., 56.
*105It seems clear that, under our constitution, the decision of a district court on appeal, in a case like the one at bar, is final, whether it be On a motion to dismiss, or on the merits of the cause, and that this court has no power to review its decision in such a case either by appeal or by writ of review.
The writ must, therefore, be quashed and denied. It is so ordered.
MiNer, J., concurs.